PER CURIAM.
The trial court’s order is affirmed insofar as it holds Raymond R. Laing in contempt (1) for failure to pay to Valerie M. Laing certain amounts arising out of a marital duty and due under the parties’ agreement *325in contemplation of divorce which was incorporated into the final decree, see Solomon v. Solomon, 149 Fla. 174, 5 So.2d 265 (1942); State ex rel. Cahn v. Mason, 148 Fla. 264, 4 So.2d 255 (1941), and (2) for failure to pay to Mrs. Laing’s attorney certain fees ordered by the court, see Heitzman v. Heitzman, 281 So.2d 578 (Fla. 4th DCA 1973).
The trial court’s order is reversed insofar as it holds Mr. Laing in contempt for failure to pay to his attorney, a third party, certain amounts due under the agreement in contemplation of divorce, see State ex rel. Cahn.
Affirmed in part and reversed in part.